Exhibit 10.1
RBC Logo [exrbclogo.jpg]
 
 
SECOND AGREEMENT TO MODIFY LOAN DOCUMENTS

 
THIS SECOND AGREEMENT TO MODIFY LOAN DOCUMENTS (“Agreement”) is entered into as
of July 2, 2008, by WILSON FAMILY COMMUNITIES, INC., a Delaware corporation
(“Borrower”), and RBC BANK (USA), formerly known as RBC CENTURA BANK, a North
Carolina banking corporation (individually, as a “Lender” and as “Agent” for all
“Lenders” [as defined below]), FRANKLIN BANK SSB, and INTERNATIONAL BANK OF
COMMERCE, LAREDO, TEXAS, a Texas state banking association (individually, as a
“Lender” and collectively, with RBC CENTURA BANK, “Lenders”). Borrower, Agent,
and Lenders, for and in consideration of the recitals and mutual promises
contained herein, confirm and agree as follows:
 
RECITALS
 
A.     Agent, Lenders and Borrower previously entered into that certain
Borrowing Base Loan Agreement (Syndicated Revolving Line of Credit) dated as of
June 29, 2007 (as the same has been amended, modified, extended, increased,
restated, and renewed, from time to time, “Loan Agreement”), whereby Lenders
previously extended to Borrower a master line of credit in the current principal
sum of Thirty Million Dollars ($30,000,000.00) (as the same has been amended,
modified, extended, increased, restated, and renewed, from time to time, “Master
Line”).
 
B.     The Master Line is evidenced by that certain Promissory Note (RBC Centura
Bank) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as
the same has been amended, modified, extended, increased, restated, and renewed,
from time to time, “Centura Note”), that certain Promissory Note (International
Bank of Commerce, Laredo, Texas) in the current principal sum of Ten Million
Dollars ($10,000,000.00) (as the same has been amended, modified, extended,
increased, restated, and renewed, from time to time, “IBC Note”), and that
certain Promissory Note (Franklin Bank SSB) in the current principal sum of Ten
Million Dollars ($10,000,000.00) (as the same has been amended, modified,
extended, increased, restated, and renewed, from time to time, “Franklin Bank
Note,” collectively with Centura Note and IBC Note, “Note”) all dated June 29,
2007.
 
C.     The Note is secured by, among other things, multiple security instruments
referred to in the singular as the “Deed of Trust” for each and every “Approved
Subdivision” (both as defined in the Loan Agreement) financed with the proceeds
of the Loan.
 
D.     All of the documents evidencing or relating to the Master Line, including
this Agreement, and any other modification agreements or amendments that have
been or will be executed in connection with the Master Line, collectively shall
be referred to as the “Loan Documents.” All capitalized terms not specifically
defined herein shall have the meanings given to such terms in the Loan
Agreement.
 
F.     Borrower has requested that Lenders modify the Master Line by, among
other things, extending the “Master Line Termination Date” (as defined in the
Loan Agreement and Note) from the current date of June 29, 2008, to August 29,
2008 (“New Master Line Termination Date”) and such other modifications as are
set forth herein.
 
1

--------------------------------------------------------------------------------


 
G.      Agent and Lenders are willing to consent to the modifications to the
Loan Documents set forth herein, subject to the conditions set forth
below.   The date on which all conditions set forth herein have been satisfied
shall be referred to as the “Modification Closing Date.”
 
AGREEMENT
 
NOW,  THEREFORE,  in  consideration  of  the  foregoing  premises  and  other  valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.       Recitals. The preamble, recitals and any exhibits hereto are hereby
incorporated into this Agreement.
 
2.      
Extension  of  the  Master  Line  Termination  Date.    From  and  after  the
Modification Closing Date, the Master Line Termination Date is hereby extended
from the current date of June 29, 2008, to the New Master Line Termination Date
of August 29, 2008 (“New Master Line Termination Date”).   All references in the
Loan Documents to the Master Line Termination Date shall be revised to refer to
the New Master Line Termination Date set forth herein.
 
3.       Forbearance of Spec Home Limitation and Developed Lot Limitation.

 
3.1 Forbearance of Spec Home Limitation. Borrower is currently not in compliance
with the Spec Home limitation as set forth in Section 1.3(a) of Exhibit “C” to
the Loan Agreement (“Spec Home Limitation Violation”). Borrower has requested
and Agent and Lenders have agreed to forbear from exercising their remedies with
regard to the Spec Home Limitation Violation until August 29, 2008 (“Spec Home
Forbearance Period”), provided no additional defaults under the Loan occur
between the date hereof and August 29, 2008. From and after August 29, 2008,
Borrower shall be in compliance with the Spec Home limitation.
 
  3.2             Forbearance of Developed Lot Limitation.   Section 1.3(a) of
Exhibit “C” to the Loan Agreement requires that not more than twenty percent
(20%) of the Eligible Property owned by Borrower shall consist of Developed 
Lots  (“Developed Lot Limitation”). Borrower is
currently  not  in  compliance  with  the  Developed  Lot  Limitation  (“Developed  Lot  Limitation
Violation”).   Borrower has requested and Agent and Lenders have agreed to
forbear from exercising
their  remedies  with  regard  to  the  Developed  Lot  Limitation  Violation  until  August  29,  2008
(“Developed Lot Forbearance  Period,” collectively with the Spec Home
Forbearance Period, “Forbearance Period”), provided no additional defaults under
the Loan occur between the date hereof and August 29, 2008.   From and after
August 29, 2008, Borrower shall be in compliance with all convenants and
limitations in the Loan Agreement, including without limitation the Developed
Lot Limitation.
 
  3.3             Advancement of Loan  Funds During Forbearance Period.
Notwithstanding the Spec Home Limitation Violation and Developed Lot Limitation
Violation or any provision in the Loan Documents to the contrary, during the
Forbearance Period, Lender shall continue to “Advance” (as defined in the Loan
Agreement) Loan funds to Borrower pursuant to the terms and conditions of the
Loan Agreement (excepting any condition which is not satisfied due solely to the
existence of the Spec Home Limitation Violation and Developed Lot Limitation
Violation), provided no additional defaults exist under the Loan during the
Forbearance Period. Furthermore the amount available to be advanced will be
determined without regard to the Spec Home Limitation Violation or Developed Lot
Limitation Violation.
 
4.               Conditions Precedent.   In no event shall Agent have any
obligation to close this transaction unless and until all of the following
conditions are satisfied:


2

--------------------------------------------------------------------------------




 4.1     No Defaults. Other than in connection with the Spec Home Limitation
Violation and Developed Lot Limitation Violation,there shall be no: (a) uncured
Event of Default under the Master Line or under any of the Loan Documents, (b)
continuing representation, covenant or warranty hereunder or under the Loan
Documents that is false or misleading in any manner, and (c) event currently
existing which, with the passage of time or the giving of notice or both, will
result in an Event of Default or the falsity of any continuing representation,
covenant or warranty hereunder or under the Loan Documents.
 
  4.2     No Financial Change. There has been no material adverse change in the
financial condition of Borrower or any Borrower Party since the closing of the
Master Line.
 
  4.3     Payment Of Lender’s Costs. Borrower pays to Agent the applicable
Commitment Fee and all of Agent’s costs and expenses incurred in connection with
the documentation and closing of the modifications to the Loan Documents
described herein, including without limitation all attorneys’ fees, title costs,
recording charges and other closing fees and costs.
 
  4.4     Additional Documents. Agent has received all additional documents
executed by Borrower as required by Agent in connection with this Agreement.
 
5.       Representations and Warranties. Borrower hereby represents and warrants
to Lenders as follows:
 
  5.1     No Default. Other than in connection with the Spec Home Limitation
Violation and Developed Lot Limitation Violation, no Event of Default under any
of the Loan Documents has occurred that remains uncured, and no event has
occurred which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default under any of the Loan Documents.
 
  5.2     Representations and Warranties. As of the date hereof, all of the
representations and warranties contained in all of the Loan Documents remain
true, correct, complete and accurate except to the extent such representations
and warranties would be affected by the Spec Home Limitation Violation or
Developed Lot Limitation Violation.
 
  5.3    No New Liens. Borrower has granted no liens or permitted any
encumbrances upon any “Project” or security interests in any “Lot” or “Home”
(all as defined in the Loan Agreement) described in the Loan Documents, except
for the liens and security interests permitted under the Loan Agreement.
 
  5.4     No Claims or Defenses. As of the date hereof, neither Borrower nor any
Borrower Party has any claims against Agent or any Lender nor defenses to the
enforcement of any of the Loan Documents in accordance with their respective
terms, as amended by this Agreement.
 
  5.5     Satisfaction of Conditions. All of the conditions precedent set forth
herein have been fully satisfied.
 
6.       Further Assurances. Borrower agrees to perform such other and further
acts, and to execute such additional documents, agreements, notices or financing
statements, as Agent deems necessary or desirable from time to time to create,
preserve, continue, perfect, validate or carry out any of Agent’s and Lenders’
rights under this Agreement and the other Loan Documents.
 
7.        Integration. All rights, remedies, powers and interest provided for
Agent and Lenders herein are in addition to the rights, remedies, powers and
interests provided for Agent and Lenders in the Loan Documents, the terms and
provisions of which are incorporated herein by this reference and made a part
hereof. If and to the extent any term or provision hereof is inconsistent with
any term or provision of the Loan Documents, the term or provision of this
Agreement shall prevail.
 
3

--------------------------------------------------------------------------------


 
8.       Section Headings. The section headings of this Agreement are included
for convenience only, and shall not affect the construction or interpretation of
any provision of this Agreement.
 
9.       Entire Agreement. Amendments. Except as expressly amended herein, the
Loan Agreement, the Note and all of the other Loan Documents remain unmodified
and in full force and effect. This Agreement and all of the other Loan Documents
contain the entire agreement between Borrower, Agent and Lenders with respect to
the Master Line, and all prior negotiations, commitments, understandings and
agreements concerning any modification of the Master Line are superseded by this
Agreement and the Loan Documents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement, any Loan
Document, or any other agreement executed in connection with any of the
foregoing is effective unless in writing and signed by Agent, Lenders and
Borrower, and then only in the specific instance and for the specific purpose
given.
 
10.     Governing Law. The Loan Documents shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of Texas and the
applicable laws of the United States of America, without regard to its conflict
of laws principles.
 
11.     Attorneys’ Fees. If any action or other proceeding is brought to
interpret or enforce any provision of this Agreement, the prevailing party shall
be entitled to recover attorneys’ fees and expenses.
 
12.     Binding Effect. This Agreement and the other Loan Documents shall be
binding upon, and shall inure to the benefit of, Borrower, Agent and Lenders and
their respective successors and assigns, or heirs and personal representatives,
as applicable, subject to any provision of the Loan Documents restricting
transfers of the Property.
 
13.     Severability of Provisions. No provision of this Agreement or any other
Loan Document that is held to be inoperative, unenforceable and invalid shall
affect the remaining provisions, and this and all provisions of this Agreement
and the Loan Documents are hereby declared to be severable.
 
14.     Miscellaneous. No reference to this Agreement is necessary in any
instrument or document at any time referring to the Loan Documents. A reference
to the Loan Documents is deemed a reference to such document as modified hereby.
 
15.     No Commitment. The furnishing of this Agreement and other modification
documents shall in no way be construed as a commitment by Agent or any Lender to
modify, amend, extend or otherwise alter the Loan Documents. Neither Agent or
any Lender is under an obligation to close the transaction evidenced by this
Agreement unless this Agreement and all related documents are returned to Agent
fully executed by Borrower, and unless this Agreement is actually executed by
Agent and Lenders and delivered to Borrower.
 
16.     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth on the cover page of this Agreement.

 

  BORROWER            
WILSON FAMILY COMMUNITIES, INC.,
a Delaware corporation
            By: /s/ Clark Wilson      Name: Clark Wilson      Title: President
and Chief Executive Officer           

 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


 

  AGENT                
RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking
corporation
                  By: /s/ Traniece Peterson          Traniece Peterson  , Vice
President   

 
 

  LENDER                
RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking
corporation
                  By: /s/ Traniece Peterson           Traniece Peterson   , Vice
President   

 
 
 
[Signatures continued on the following page.]
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


 

  LENDER                    
FRANKLIN BANK SSB, a Texas state savings bank
                    By: /s/ Celli Lyon            Celli Lyon  , its  VP   

 
 
 
 
 
 
[Signatures continued on the following page.]
 
 
 
 
7

--------------------------------------------------------------------------------


 

  LENDER                    
INTERNATIONAL BANK OF COMMERCE,
LAREDO, TEXAS, a Texas state banking association
                    By: /s/ Chad Wilson            Chad Wilson  , its  FVP   

 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------


 
CONSENT OF GUARANTORS
 
THE UNDERSIGNED GUARANTOR UNDER THAT CERTAIN AMENDED AND RESTATED CONTINUING
GUARANTY AGREEMENT DATED JUNE 23, 2008 AND INDEMNITOR UNDER THAT CERTAIN
ENVIRONMENTAL INDEMNITY DATED JUNE 5, 2008 AND THOSE CERTAIN AMENDED AND
RESTATED ENVIRONMENTAL INDEMNITIES BOTH DATED JUNE 23, 2008, HEREBY CONSENT TO
THE ABOVE AMENDMENTS, AND HEREBY REAFFIRM THEIR GUARANTIES, AS SO AMENDED, WHICH
GUARANTIES ARE OF BORROWER’S REPAYMENT OF CERTAIN OBLIGATIONS UNDER THE MASTER
LINE AND COMPLETION OF CERTAIN OBLIGATIONS UNDER THE LOAN DOCUMENTS AND WITH
RESPECT TO CERTAIN ENVIRONMENTAL MATTERS PERTAINING TO THE SUBJECT PROPERTY.
 

 
GREEN BUILDERS, INC., a Texas corporation,
formerly known as WILSON HOLDINGS INC., a
Nevada corporation
            By: /s/ Clark N. Wilson      Clark N. Wilson, its President        
 

 
 
 
 
 
 
 9

--------------------------------------------------------------------------------

 